Citation Nr: 1031038	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-02 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral knee 
disability.

4. Entitlement to service connection for a low back disability, 
to include multilevel degenerative disc disease, with 
spondylolysis L5 on S1.  

5. Entitlement to an initial rating higher than 10 percent for 
varicose veins of the left leg before August 25, 2008.  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

Veteran and Ms. [redacted]

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1976 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in January 2008 and in April 
2008, of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2008, the RO granted service connection for 
varicose veins of the left leg and assigned a 10 percent rating 
effective April 13, 2007, the date the Veteran's claim was 
received.  The Veteran disagreed with the assigned rating and in 
January 2009, the RO granted a 40 percent rating, effective 
August 25, 2008.  In a rating decision in February 2010, the RO 
found clear and unmistakable error in the evaluation of varicose 
veins and granted a 100 percent rating effective August 25, 2008.  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On all the claims, in April 2010, the Veteran testified that he 
is receiving benefits from the Social Security Administration 
because of his claimed disabilities.  As these records are 
pertinent, the records need to be obtained. 

On the claim of service connection for a bilateral knee 
disability, in several statements, the Veteran alleged that his 
left knee disability is due driving trucks with a clutch in 
service and that his right knee disability is due to his left 
knee.  In December 2009, a private physician stated that the 
Veteran's bilateral knee disability was related to the physical 
tasks he performed during service.

On the claim of service connection for a low back disability, the 
Veteran identified in-patient records for treatment of a back 
disability in service. 

Also, in April 2010, the Veteran testified that he cannot work 
due to his service connected varicose veins of the left leg.  As 
the claim of unemployability was expressly raised by the Veteran 
it is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009). 

In light of the above, the case is REMANDED for the following 
action:

1. Request records from the Social Security 
Administration.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2. Request records from the Naval Hospital on 
Parris Island from July 1976 to August 1976.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination 
to determine whether it is at least as likely 
as not that the current bilateral knee 
disability is related to service, to include 
the Veteran's military occupational specialty 
as a motor vehicle operator. 
The examiner is asked to comment on the 
clinical significance of the post-service 
injuries, namely, a hematoma of the right 
knee in November 1991 and a tendon rupture of 
the left knee in September 2008, requiring 
surgical repair. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The claims folder should be made available to 
the examiner for review.  

4. After the development has been completed, 
adjudicate the claims.  If necessary afford 
the Veteran an appropriate VA examination on 
a claim in which there is insufficient 
competent evidence to decide the claim on the 
merits.  
If any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board. 

5. Develop and adjudicated the claim for a 
total disability rating for compensation 
based on individual unemployability before 
August 25, 2008.  If the claim is denied, 
furnish the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board. 








The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


